Citation Nr: 0336447	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied, in pertinent part, the 
veteran's claim of entitlement to service connection for 
hearing loss.  The veteran disagreed with this decision in a 
letter dated in October 2002.  The RO concluded in a 
statement of the case furnished to the veteran and his 
service representative in November 2002 that no change was 
warranted in the denial of this claim.  The veteran perfected 
a timely appeal in December 2002.

It is noted that, by rating decision issued in April 2002, 
the RO granted the veteran's claim of entitlement to service 
connection for diabetes mellitus, including based on exposure 
to herbicides, and evaluated it as 20 percent disabling as of 
July 9, 2001 (the effective date of the law establishing 
entitlement to service connection for diabetes mellitus based 
on exposure to herbicides).  The veteran disagreed with this 
decision in July 2002 and, in a subsequent rating decision 
issued in October 2002, the RO denied, in pertinent part, the 
veteran's claim of entitlement to an initial disability 
rating in excess of 20 percent for diabetes mellitus.

At a Travel Board hearing held before the undersigned 
Veterans Law Judge in June 2003, the veteran stated that he 
wanted to pursue a claim of entitlement to service connection 
for tinnitus.  And, in a letter received at the Board in 
August 2003, the veteran listed a series of what he called 
"PTSD symptoms," including depression, erectile 
dysfunction, eye problems, numbness and tingling in his arms 
and legs, heart problems, and stomach problems.  This 
indicates an intent to file claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD), a 
psychiatric disorder other than PTSD, erectile dysfunction, a 
right eye condition, a bilateral leg condition, a bilateral 
arm condition, a heart condition, and for a gastrointestinal 
disorder.  Accordingly, all of these claims are referred back 
to the RO for appropriate disposition.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for diabetes mellitus, including based 
on exposure to herbicides, also will be addressed in this 
remand.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the outset, the Board notes that, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim of entitlement to service 
connection for hearing loss (hereinafter, the "currently 
appealed claim").  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In this regard, the Board observes that the VCAA specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(b)(1) and (2) (West Supp. 
2002).  A detailed review of the evidence of record indicates 
that the veteran's hearing was within normal limits at both 
his November 1968 enlistment physical examination and 
September 1970 separation physical examination.  However, the 
VA audiologist who saw the veteran in August 2002 diagnosed 
moderately severe hearing loss based on the results of an 
audiogram that demonstrated impaired hearing.  See 38 C.F.R. 
§ 3.385 (2003).  A detailed review of the veteran's service 
personnel records indicates that his military occupational 
specialty (MOS) was artillery cannoneer.  And the veteran and 
his service representative have maintained throughout the 
pendency of this appeal that he incurred hearing loss as a 
result of in-service exposure to gunfire.  As such, the Board 
concludes that a VA examination (i.e., with an opinion as to 
whether the veteran's currently diagnosed hearing loss is 
attributable to his period of service or was caused or 
aggravated by performing active duty service) is necessary in 
order to make a decision on this claim.

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 20 percent for 
diabetes mellitus, including based on exposure to herbicides, 
the RO granted this claim and evaluated it as 20 percent 
disabling in an April 2002 rating decision (as noted above).  
On a VA Form 21-4138, "Statement In Support Of Claim," date 
stamped as received at the RO on July 31, 2002, the veteran 
stated, in pertinent part, "Request increase in [service-
connected] Diabetes Mellitus."  In a rating decision issued 
in October 2002, the RO noted incorrectly that this statement 
was a claim for an increased rating, rather than as a notice 
of disagreement with the initial disability rating assigned 
to the veteran's service-connected diabetes mellitus, 
including based on exposure to herbicides and then concluded 
that no change was warranted in the 20 percent evaluation 
assigned to this disability.  Based on a review of the 
veteran's July 2002 statement, the Board determines that it 
is a valid notice of disagreement with respect to the issue 
of entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, including based on exposure 
to herbicides.  In that regard, the RO must furnish the 
veteran a statement of the case which addresses this issue.  
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
Accordingly, the issue of entitlement to an initial 
disability rating in excess of 20 percent for diabetes 
mellitus, including based on exposure to herbicides, is 
remanded to the RO for the issuance of a statement of the 
case and any further development as may be necessary 
regarding the denial of that claim.

In view of the above, this case is REMANDED for the following 
actions:

1.  The RO should furnish the veteran and 
his service representative a statement of 
the case on the issue of entitlement to 
an initial disability rating in excess of 
20 percent for diabetes mellitus, 
including based on exposure to 
herbicides.  The RO should return this 
issue to the Board only if the veteran 
perfects an appeal by filing a timely 
substantive appeal in full accordance 
with 38 U.S.C.A. § 7105 (West Supp. 
2002).

2.  The RO should contact the veteran 
and/or his service representative and 
request that they identify all VA and 
non-VA health care providers that have 
treated the veteran since his separation 
from service in November 1970 for hearing 
loss.  Specifically, the RO should obtain 
authorization from the veteran to obtain 
his complete treatment records from Dr. 
David O. Marifield, Tulsa, Oklahoma.  If 
no such records can be located, the RO 
should obtain specific confirmation of 
this fact and document it in the 
veteran's claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: an audiology 
examination to determine the nature, 
extent, and etiology of the veteran's 
currently diagnosed hearing loss.  Send 
the claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Based on 
a review of the veteran's complete claims 
folder, to include the August 2002 VA 
outpatient audiology examination, and 
based on the results of the veteran's 
audiology examination, the examiner(s) 
should be asked to address the following: 
(i) whether it is at least as likely as 
not that the veteran's currently 
diagnosed hearing loss had its onset 
during his period of active service 
between November 1968 and November 1970, 
or was it caused by any incident of 
service, to specifically include exposure 
to loud noises as a result of gunfire; or 
(ii) whether it is at least as likely as 
not that hearing loss was manifested 
within one year following the veteran's 
discharge from service in November 1970?

4.  Then, the RO should again review the 
veteran's claim of entitlement to service 
connection for hearing loss in light of 
all pertinent evidence and legal 
authority.  If the determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


